Citation Nr: 1621164	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-48 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to a separate rating for radiculopathy, secondary to service-connected degenerative disk disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served with the Army National Guard, with periods of active duty from December 1990 to June 1991 and March 20002 to November 2002 and a period of active duty for training from January 1989 to June 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2014, the Board remanded these matters for further development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a separate rating for radiculopathy secondary to service-connected degenerative disk disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his sleep apnea began during his active military service and has continued since that time.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II. Service Connection for Sleep Apnea

Service connection for certain chronic diseases, including organic diseases of the nervous system, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The medical and lay evidence of record establish that the Veteran exhibited symptoms of sleep apnea in service and has a current diagnosis of obstructive sleep apnea.  

Initially, a January 2007 post-deployment health assessment provided that the Veteran has problems sleeping or still feeling tired after sleeping.  The Veteran reported persistent major concerns regarding exposure to vehicle or truck exhaust fumes, loud noises, and sand/dust.  

At a January 2009 VA audiological examination, the Veteran reported that he developed severe tinnitus while in service that has resulted in difficulty sleeping.  The examiner opined that the Veteran has severe tinnitus and hearing loss as a result of noise exposure in service.  Further, the examiner also explained that the tinnitus is severe enough to cause secondary autonomic sensations such as nausea and difficulty sleeping.  At a January 2009 VA digestive condition examination, the Veteran reported that he has developed sleep problems but has not been diagnosed with sleep apnea.  The Veteran reported symptoms of snoring, unable to fall asleep, and being startled awake.  

VA treatment record from the Jackson VA Medical Center (VAMC) dated in May 2009 revealed that the Veteran's wife complained of his snoring and not breathing during his sleep.  The Veteran underwent a sleep study which confirmed a diagnosis of obstructive sleep apnea.  

In June 2010, the Veteran submitted lay statements from a fellow service member, G.B., who has known the Veteran since college and served with him for the past 15 years.  The fellow service member stated that the Veteran had difficulty sleep while on active duty with symptoms of choking and not breathing while he slept.  A second lay statement from C.G.,a fellow service member, who also explained that the Veteran experienced troubling sleeping, being fatigued, and gasping for air at night during his deployment in Afghanistan.  Finally, the Veteran's wife also provided that the Veteran had not sleep problems until his deployment to Afghanistan.  When he returned from active duty, the Veteran developed sleeping issues, to include constant fatigue, snoring, and breathing issues.  

The Veteran was afforded a VA examination in August 2012.  The Veteran complained of sleep problems during his deployment in 2002.  The examiner found no objective clinical evidence of sleep apnea until 2009 which is several years after his deployment.  The examiner opined that the sleep apnea condition was less likely than not service related.  The examiner found that the supporting lay statements consistently provided that the Veteran had difficulty sleeping, however they are conflicting as to whether this began during deployment or post deployment and whether the cause of his sleeping problems are due to tinnitus or other causes such as panic attacks and gasping for air.  The examiner opined that since there is no clinical evidence prior to 2009, he can only speculate as to the cause of sleep problems and its onset.  

In July 2015, the Veteran submitted a lay statement to VA in consideration for his service connection claim.  The Veteran referenced his post deployment health assessment form in which he complained of sleep difficulty and was referred for a sleep study where he was diagnosed with sleep apnea.  The Veteran asserts that whether his sleep apnea was caused by tinnitus, TBI, or any other reason, the fact remains that it manifested during deployment and is still current today.  The Veteran asserts that that his onset and continuity of symptomatology is sufficient to establish service connection.   

An August 2015 addendum opinion provided by the August 2012 examiner indicated that the record support a finding that the Veteran had difficulty sleeping, but the supporting statements are conflicting as to whether its onset began during deployment or after deployment.  Therefore, since the only clinical objective evidence of record is his diagnosis in 2009, the examiner can only speculate the cause and onset of the Veteran's sleep apnea prior to that time.  The examiner also provided that medical science has currently determine that the definitive cause of sleep apnea involve several factors.  Therefore, attributing a specific cause, such as Gulf War environmental exposures, would require resorting to speculation.  

A November 2015 addendum opinion was issued to address whether the Veteran's sleep apnea is of service origin.  A review of the claims file and an in-person examination was conducted.  The examiner found no clear scientific evidence to link sleep apnea to environmental exposures during the Gulf War.  Thus, the exact cause of sleep apnea is unknown, however sleep apnea is more common in patients with nasal allergies and craniofacial abnormalities.  Therefore, the examiner opined it less like than not that the Veteran's sleep apnea is related to environmental exposure in service.  

The lay evidence includes lay statements submitted by the Veteran, his spouse, and fellow service members throughout the course of his appeal.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).
In this case, the Board finds that the Veteran, his spouse, and fellow service members are competent to report his sleep disorder symptoms because this requires only personal knowledge as it comes to them through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The claims file also contains lay evidence supporting both the onset of his disorder in service, as well as a continuity of symptomatology since the military discharge.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board also finds the various lay statements of record to be credible and of high probative value as the Veteran, his wife, and fellow service members are competent to report snoring, breathing, and sleeping problems that the Veteran experienced because this required only personal knowledge through the sense.  Layno, 6 Vet. App. At 470.  The lay evidence in this case is supported by the objective medical record.  Here, the lay statements provided that the Veteran developed trouble sleeping during his deployment in Afghanistan.  Indeed, in a January 2007 post-deployment health assessment, the Veteran reported  that he has problem sleeping or still feeling tired after sleeping.  Although sleep apnea is not is not a disability for which presumptive service connection can be granted, the proximity of the diagnosis to when the Veteran was released from service, combined with his testimony and his wife's statement, supports the Board's conclusion that his sleep apnea began in service.  No post-service event, injury or disease between the Veteran's discharge in November 2002 and sleep study confirmation in May 2009 has been shown.  In light of the above, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted. 

Therefore, for these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's sleep apnea was presumptively incurred in active service. 38 C.F.R. §§ 3.307 , 3.309.  Therefore, the claim for service connection for the Veteran's sleep apnea is granted.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.
  

ORDER

Entitlement to service connection for sleep apnea is granted. 






	(CONTINUED ON NEXT PAGE)
REMAND

Separate Rating for Radiculopathy

In its October 2014 remand, the Board found that further development was necessary in order to determine whether a separate evaluation for radiculopathy, secondary to service-connected lumbar spine disability was warranted.  Namely, the Board remanded the issue for further development, to include associating any additional private or VA treatment records, and obtaining an addendum opinion regarding the etiology of any neurological impairment due to the Veteran's service-connected lumbar spine disability.  In July 2015, an addendum opinion was issued addressing whether the Veteran had any neurological impairment secondary to his lumbar disability.  Because the July 2015 VA addendum opinion is relevant to whether a separate evaluation for radiculopathy is warranted and the RO failed to comply with the Board's directive to issue an SSOC considering any additional evidence obtained as a result of the October 2014 remand, the Board must remand the remaining claim on appeal for the RO to readjudicate the claim in light of the additional evidence, and if not fully favorable to the Veteran, for the issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2014); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record, to include the July 2015 VA addendum opinion.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


